 In the Matter- of METALSPECIALTIESCo., INC.andINTERNATIONALUNION, UNITEDAUTomoBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OF AMERICA,UAW-CIOCase No. 13-R-P556.-Decided November 2,1944Mr. Allan Polacheck,of Milwaukee,Wis., for the Company.Mr. Walter Cappel,of Milwaukee,Wis., for the UAW-CIO.Messrs.Carl W. GriepentrogandR.P. Zimmerman,of Milwaukee,Wis., forthe UAW-AFL.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,UAW-CIO, herein called the UAW-CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Metal Specialties Co., Inc., Milwaukee, Wisconsin, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Russell Packard, TrialExaminer. Said hearing was held at Milwaukee, Wisconsin, on Oc-tober 18, 1944.At the commencement of the hearing the Trial Ex-aminer granted a motion of International Union, United AutomobileWorkers of America A. F. of L., herein called the UAW-AFL, tointervene.The Company, the UAW-CIO, and the UAW-AFL ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.59 N. L.R. B., No. 9.26 METAL SPECIALTIES CO.27Upon the entire record in the case, the Board makes the following :FINDING OF FACT1.THE BUSINESS OF THE COMPANYMetalSpecialties Co., Inc., is a Wisconsin corporationoperating aplant at Milwaukee, Wisconsin, where it is engaged in the manufactureof automatic screw machine parts.During 1943 the Companypurchased raw materials valued in excess of $75,000, 70 percent ofwhich was shipped to it from points outside the State of Wisconsin..During the same period the Company sold productsvalued in excessof $75,000, 90 percent of which was shipped to points outside the StateofWisconsin.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.International Union, United Automobile Workers of America, is alabor organizationaffiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the UAW-CIO or the UAW-AFLas exclusive bargaining representative of its employees until such timeas theUAW-CIO or the UAW-AFL is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the UAW-CIO represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find,in agreementwith a stipulation of the parties, that all pro-duction and maintenance employees of the Company at Milwaukee,,excluding clerical employees, watchmen, nurses, foremen, foreladies,61 The Field Examiner reportedthat the UAW-CIO presented61 membershipapplicationscards.There are approximately 175 employees in the a*propriateunit.The UAW-AFLpresented 50 membership application cards. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant foremen, assistant foreladies, and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of `collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.TheUAW-CIO urges that the pay roll of September 24, 1944, be used todetermine eligibility to vote. Inasmuch as no persuasive reason ap-pears as to why we should depart from our usual practice we shalldirect that the employees eligible to vote shall be those in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the Nati.Qnal LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Metal SpecialtiesCo., Inc., Milwaukee, Wisconsin, an election by secret ballot shall beconducted'as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the,date of the election, to determine whetherthey desire to be represented by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America, C. I. 0.,or by United Automobile Workers, A. F. L., for the purposes of collec-tive bargaining, or by neither.MR. JOHN M. HousTON took no part in the consideration of the aboveDecision and Direction o?f Election.